DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2022 has been entered.
 
Response to Amendment
the amendment of 06/16/2022 has been entered and fully considered by the examiner. Claims 1, 3, 4, 7, 9, 11, 12, 15, 17, and 18 have been amended. claims 20-23 have been added. claims 1-23 are currently pending in the application with claims 1 and 9 being independent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1- 4, 9-12, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (U.S. Publication No. 2014/0276085) hereinafter “Miller” in view of Ambwani et al. (WO 2016/187231) hereinafter “Ambwani”.
Regarding claims 1 and 9, Miller discloses an intraluminal medical imaging system [intravascular imaging system 101; see FIG. 1 and [0034]], comprising:
 a controller [computer device 120; see FIG. 1 and [0034]] in communication with an intraluminal imaging device [see [0038] reciting that “computer device 120 is generally linked to control station 110] and [0051] disclosing that the control station is coupled to the catheter and the transducer 114. Therefore, the computer device 120 is coupled to the transducer 114 through the control station ; see also FIG. 1] configured to be positioned within a body lumen of a patient,[see [0051], “IVUS transducer located at the tip of the catheter 112”] the controller configured to:
 receive imaging data from the intraluminal imaging device as the intraluminal imaging device is moved through the body lumen [see [0051]: “signals are passed to the system (from the IVUS transducer) via a plurality of wires that run the full length of the catheter 112…to PIM 105… the PIM may communicate with computer device 120 via a low speed RS232 serial link”];
 generate a plurality of image frames using the received imaging data [see [0029]-[0032] of Miller disclosing generating IVUS and angiographic images]; 

    PNG
    media_image1.png
    732
    1138
    media_image1.png
    Greyscale

automatically identify a lumen border in each of the plurality of image frames [see FIG. 11 and 12; left side of the screen showing identification of a lumen border in each of the image frames]
generate a longitudinal outline of the body lumen based on the identified lumen border in each of the plurality of image frames [see FIG. 12 below, the right side of the screen showing a longitudinal outline of the lumen based on the borders determined in various image frames]; and
and a display device [monitor 103; see [0036] and FIG. 1] in communication with the controller [see FIG. 1; the display 103 is connected to computer 120 through control station 110; see also [0036] and [0038] of Miller] and configured to display, on a single screen; the longitudinal outline of the body lumen [see FIG. 12 ; the longitudinal view of the vessel and the border are both in a single screen];
a first image frame of the plurality of image frames [see the image frame of the border of the vessel in the left side of FIG. 12], the first image frame comprising an outline of the lumen border in the first image frame [see FIG. 12], 
Miller does not disclose that the first image frame and the longitudinal outline are combined to form a composite representation of the body lumen such that the outline of the lumen border in the first image frame is a portion of the longitudinal outline.
Ambwani directed towards intravascular imaging and stent detection [see abstract of Ambwani] discloses that the first image frame and the longitudinal outline are combined to form a composite representation of the body lumen such that the outline of the lumen border in the first image frame is a portion of the longitudinal outline.[see Fig. 3B of Ambwani; the border outline and the longitudinal view are combined in a single composite image and the lumen border is part of the longitudinal outline]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the invention of miller such that the first image frame and the longitudinal outline are combined to form a composite representation of the body lumen such that the outline of the lumen border in the first image frame is a portion of the longitudinal outline according to the teachings of Ambwani in order to provide a more user-friendly image for the user to be able to visualize the border of the lumen and the longitudinal view of the lumen at the same time and provide a more accurate feedback to the user.
Regarding claims 2 and 10, Miller further discloses that the first image frame is a two-dimensional tomographic image of the body lumen.[see [0083] and FIG. 11; the first image is a 2D tomographic image].  
Regarding claims 3 and 11, Miller discloses the intraluminal medical imaging system of claim 1 [see rejection of claim 1 above]
Miller fails to disclose that the composite representation comprises a hybrid two-dimensional/three-dimensional image including the first image frame and a depiction of a portion of the body lumen extending from the first image frame.  
Ambwani, directed towards intravascular imaging and stent detection [see abstract of Ambwani] discloses that the composite representation comprises a hybrid two-dimensional/three-dimensional image including the first image frame and a three-dimensional depiction of a portion of the body lumen extending from the first image frame.[see FIG. 3B and the annotated image below; the 2D image of the lumen and the 3D projection extending from the first image is shown]

    PNG
    media_image2.png
    477
    1312
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the display device of Miller further and configure it to display a hybrid 2D-3D image including the first image frame and a depiction of a portion of the body lumen extending from the first image frame according to the teachings of Ambwani in order to provide a visual representation of the cross section of the lumen to the user.
Regarding claims 4 and 12, Miller further discloses that a location of the first image frame within the body lumen is displayed on the longitudinal view of the body lumen.[see FIG. 11 and the annotated image above; the location of the frame 1514 is located on the longitudinal view of the body]  
	Regarding claim 20, Miller does not disclose that the longitudinal outline of the body lumen is overlaid over the first image frame in the composite representation.
Ambwani further discloses that the longitudinal outline of the body lumen is overlaid over the first image frame in the composite representation. [see FIG. 3B; the outline of the border and the outline of the longitudinal view are overlaid onto each other]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the display of Miller further and make the longitudinal outline of the body lumen is overlaid over the first image frame in the composite representation according to the teachings of Ambwani in order to provide a more detailed and more user-friendly presentation of the lumen to the user and increase the accuracy of diagnosis.
	Regarding claim 21, Miller does not disclose that the lumen border in the first image frame forms an end of the longitudinal outline of the body lumen.
Ambwani further discloses that the lumen border in the first image frame forms an end of the longitudinal outline of the body lumen [see FIG. 3B; the outline of the border is on the right end and left end of the outline of the lumen]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the display of Miller further and make the lumen border in the first image frame forms an end of the longitudinal outline of the body lumen according to the teachings of Ambwani in order to provide a more detailed and more user friendly presentation of the lumen to the user and increase the accuracy of diagnosis.
	Regarding claims 22 and 23, Miller further discloses wherein the controller configured to automatically calculate a luminal area associated with the body lumen for each of the plurality of image frames [see FIG. 11 and [0037[; in each image a virtual histology is performed and the area of the vessel is determined and displayed] and wherein the single screen further comprises: the calculated luminal area corresponding to the first image frame,[see annotated image above and FIG. 11; the calculated area is disclosed on the same screen as the first image frame] 
Miller does not disclose a longitudinal view of the body lumen distinct from the longitudinal outline
Ambwani further discloses a longitudinal view of the body lumen distinct from the longitudinal outline. [see FIG. 3B; there is a longitudinal view of the body on the bottom of the graph distinct from the outline of the longitudinal view above]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the display of Miller further and make a longitudinal view of the body lumen distinct from the longitudinal outline according to the teachings of Ambwani in order to provide a more detailed and more user-friendly presentation of the lumen to the user and increase the accuracy of diagnosis.

Claims 5-7, 8, 13-15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (U.S. Publication No. 2014/0276085) hereinafter “Miller” in view of Ambwani et al. (WO 2016/187231) hereinafter “Ambwani” as applied to claims 1 and 9 above, and further in view of Merritt et al. (U.S. Publication No. 2016/0157808) hereinafter “Merritt”.
Regarding claims 5 and 13, Miller as modified by Ambwani discloses the intraluminal medical imaging system of claim 1 [see rejection of claim 1 above]
Miller as modified by Ambwani fails to disclose that the display device is further configured to display an area of interest including a lesion. 
	Merritt, directed towards intravascular imaging and stent detection [see abstract of Merritt] further discloses that the display device is further configured to display an area of interest including a lesion.[see [0072] of Merritt disclosing that the display device displays the location of a lesion. [0076] and [0078] of Merritt discloses a visual indicator of a location of a lesion]
 	It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the display device of Miller as modified by Ambwani further and configure it to display an area of interest including a lesion according to the teachings of Merritt in order to provide the user with graphical feedback on the location of the lesion.
Regarding claims 6 and 14, Miller as modified by Ambwani further discloses that the display device is further configured to display, on the single screen, a percentage of narrowing of the body lumen within the area of interest. [see FIG. 11 of Miller and the annotated image above; the percentage change of the area is calculated]
Regarding claims 7 and 15, Miller discloses the intraluminal medical imaging system of claim 1 [see rejection of claim 1 above]
Miller as modified by Ambwani fails to disclose that the controller is further configured to automatically determine an optimal location for a stent based on the received image data.  
Merritt further discloses that the control is configured to automatically determine an optimal location for a stent based on the received image data.[see [0062] discloses that the computing device 110 is configured to automatically determine the location, length and diameter of a stent] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the controller of Miller as modified by Ambwani further and configure it further to automatically determine an optimal location for a stent based on the received image data according to the teachings of Merritt in order to reduce the errors associated with manually choosing a location for the stent.
Regarding claims 8 and 16, Miller as modified by Ambwani discloses the intraluminal medical imaging system of claims 1  and 9 [see rejection of claims 1 and 9 above]
Miller as modified by Ambwani fails to disclose that the display device is further configured to display the optimal location on the longitudinal view of the body lumen.  
Merritt further discloses that the display device is configured to display the optimal location on the longitudinal view of the body lumen.[see FIG. 9 and [0082]; a graphical representation of the stents 710 and 712 is included in the image that is displayed]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the display of Miller as modified by Ambwani further and configure it to display the optimal location on the longitudinal view of the body lumen according to the teachings of Merritt in order to provide a visual feedback to the operator indicating the position of the stent.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (U.S. Publication No. 2014/0276085) hereinafter “Miller” in view of in view of Ambwani et al. (WO 2016/187231) hereinafter “Ambwani” as applied to claim 22 above, and further in view of Rollins et al. (U.S. publication No. 2012/0075638) hereinafter “Rollins”
Regarding claim 17, Miller as modified by Ambwani discloses all the limitations of claim 22 [see rejection of claim 22 above]
Miller as modified by Ambwani does not disclose that the longitudinal view of the body lumen includes a stylized graphic comprising a plot of the calculated luminal area for each of the plurality of image frames.
Rollins, directed towards ultrasound IVUS imaging [see abstract of Rollins] further discloses that the longitudinal view of the body lumen includes a stylized graphic comprising a plot of the calculated luminal area for each of the plurality of image frames [see [0010] and FIG. 6 of Rollins]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the display of Miller as modified by Ambwani further and make the longitudinal view of the body lumen includes a stylized graphic comprising a plot of the calculated luminal area for each of the plurality of image frames according to the teachings of Rollins in order to determine the parts of the lumen with areas lower than a certain threshold for diagnosis [see [0040] of Rollins]

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (U.S. Publication No. 2014/0276085) hereinafter “Miller” in view of Ambwani et al. (WO 2016/187231) hereinafter “Ambwani” as applied to claim 22 above, and further in view of Cai et al. (U.S. Publication No. 2015/0073279) hereinafter “Cai”.
Regarding claim 18, Miller as modified by Ambwani discloses all the limitations of claim 22 [see rejection of claim 22 above]
Miller as modified by Ambwani does not disclose that the longitudinal view of the body lumen includes a stylized graphic comprising a plot of plaque burden measurements for each of the plurality of image frames.
Cai, directed towards a method of measurement and displaying intravascular ultrasound images [see abstract of Cai] further discloses longitudinal view of the body lumen includes a stylized graphic comprising a plot of plaque burden measurements for each of the plurality of image frames.[see [0067], [0075] and Claim 15]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the display of Miller as modified by Ambwani further and make longitudinal view of the body lumen include a stylized graphic comprising a plot of plaque burden measurements for each of the plurality of image frames according to the teachings of Cai in order to provide more information for more accurate diagnosis.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (U.S. Publication No. 2014/0276085) hereinafter “Miller” in view of in view of Ambwani et al. (WO 2016/187231) hereinafter “Ambwani” and Rollins et al. (U.S. publication No. 2012/0075638) hereinafter “Rollins” as applied to claim 17 above, and further in view of Merritt et al. (U.S. Publication No. 2016/0157808) hereinafter “Merritt”.
Regarding claim 19, Miller as modified by Ambwani and Rollins discloses all the limitations of claim 17 [see rejection of claim 17 above]
Miller as modified by Ambwani and Rollins does not disclose that the stylized graphic further comprises a first graphic element identifying a location corresponding to a proximal landing zone for a stent; and a second graphic element identifying a location corresponding to a distal landing zone for the stent.
Merritt, directed towards graphical interface of an IVUS catheter [see abstract of Merritt] discloses that the stylized graphic further comprises a first graphic element identifying a location corresponding to a proximal landing zone for a stent; and a second graphic element identifying a location corresponding to a distal landing zone for the stent.[see [0006] disclosing that the orientation and location and length of the stent is known and displayed]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the display of Miller as modified by Ambwani and Rollins further and make the stylized graphic further comprise a first graphic element identifying a location corresponding to a proximal landing zone for a stent; and a second graphic element identifying a location corresponding to a distal landing zone for the stent according to the teachings of Merritt in order to produce a graphical interface to convey the location and size of the stent to the viewer for easier diagnosis and operation.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278. The examiner can normally be reached M-F 9 am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN SABOKTAKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        /AMELIE R DAVIS/Primary Examiner, Art Unit 3793